Exhibit 10.22

 

SERIES A UNIT SUBSCRIPTION AGREEMENT

 

THIS SUBSCRIPTION AGREEMENT, effective February 19, 2013 (this “Agreement”), is
made and entered into by and between the undersigned (“Subscriber”) and Nexeo
Solutions Holdings, LLC, a Delaware limited liability company (the “Company”).

 

RECITALS

 

WHEREAS, Subscriber understands that the Company is offering for sale to
Subscriber 54,545 Series A Units (the “Units”) of the Company on the terms and
conditions set forth in this Agreement and subject to the provisions set forth
in the Company’s Amended and Restated Limited Liability Company Agreement, dated
April 1, 2011 (as amended, supplemented, restated or modified and in effect from
time to time, the “LLC Agreement”), and Subscriber further understands that the
offering is being made without registration of the Units issuable at the Closing
(as defined below) under the Securities Act of 1933, as amended (the “Securities
Act”);

 

WHEREAS, the Company desires to issue to Subscriber, and Subscriber desires to
purchase from the Company, the Units in accordance with the terms of this
Agreement; and

 

WHEREAS, Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to them in the LLC Agreement.

 

ARTICLE 1
SUBSCRIPTION AND SALE

 

1.01                       Subscription.  Subject to the terms and conditions of
this Agreement, (a) Subscriber hereby irrevocably subscribes for the Units at a
per Unit price of $1.10 for an aggregate purchase price of $59,999.50 in cash
(the “Purchase Price”) and (b) the Company irrevocably agrees to issue and sell
to Subscriber the Units for the foregoing consideration.

 

1.02                       The Closing.  The closing of the purchase and sale of
the Units (the “Closing”) shall take place at the principal office of the
Company (or at such other place as the parties may mutually determine), at 10:00
a.m. on the date hereof or such other date as the parties may mutually
determine.

 

1.03                       Payment for Units.  Payment for the Units shall be
received by the Company from Subscriber at the Closing.

 

ARTICLE 2
REPRESENTATIONS AND WARRANTIES
OF SUBSCRIBER

 

Subscriber hereby represents and warrants to the Company and to each officer,
director and agent of the Company as follows:

 

2.01                       Authority.  Subscriber has full power and authority
to execute and deliver this Agreement and to perform its obligations hereunder,
and the execution, delivery and performance by Subscriber of this Agreement has
been duly authorized by all necessary action.

 

ANNEX A TO

SUBSCRIPTION AGREEMENT

 

--------------------------------------------------------------------------------


 

2.02                       Binding Obligations.  This Agreement has been duly
and validly executed and delivered by Subscriber and constitutes, or shall
constitute, the binding obligation of Subscriber enforceable against Subscriber
in accordance with its terms, subject to Creditors’ Rights.

 

2.03                       No Conflict.  The execution, delivery and performance
by Subscriber of this Agreement will not, with or without the giving of notice
or the passage of time, or both, (i) violate any provision of Law to which
Subscriber is subject, (ii) violate any order, judgment or decree applicable to
Subscriber, or (iii) conflict with, or result in a breach or default under any
instrument to which Subscriber is a party or by which any property of Subscriber
is otherwise bound or subject, except where such conflict, breach or default
would not reasonably be expected to, individually or in the aggregate, prevent
or materially delay the consummation of the transactions contemplated by this
Agreement or to materially impair Subscriber’s ability to perform its
obligations under the this Agreement or the LLC Agreement.

 

2.04                       Investment Entirely For Own Account.  The Units
acquired or to be acquired by Subscriber will be acquired for investment for
Subscriber’s own account, not as a nominee or agent, and not with a view to the
resale or distribution of any part thereof; Subscriber has no present intention
of selling, granting any participation in, or otherwise distributing the same;
and Subscriber does not have any contract, undertaking, agreement or arrangement
with any Person to sell, transfer or grant participations to such Person or to
any third Person, with respect to any of the Units.

 

2.05                       Unregistered Securities.  Subscriber understands that
the Units, at the time of issuance, will not be registered under the Securities
Act or other applicable federal or state securities laws and the rules and
regulations promulgated thereunder.  Subscriber also understands that the Units
are being offered and sold pursuant to an exemption from registration contained
in the Securities Act based in part upon Subscriber’s representations contained
in this Agreement.

 

2.06                       Subscriber Status; Investment Experience.  Subscriber
is a natural person and an employee of the Company or one of the Company’s
wholly owned Subsidiaries.  Subscriber acknowledges that Subscriber is familiar
with the business and financial condition, properties, operations and prospects
of the Company, including the Sponsor’s ownership of a substantial amount of the
issued and outstanding Units of the Company and the Sponsor’s rights set forth
in the LLC Agreement, and Subscriber has made all investigations and has
received all information, including with respect to the risks associated with an
investment in the Units, which it deems necessary or desirable for deciding
whether to invest in the Units. Subscriber has such knowledge and experience in
financial and business matters that Subscriber is capable of evaluating the
merits and risks of an investment in the Units and of making an informed
investment decision with respect to the purchase thereof and understands that
(i) this investment is suitable only for an investor which is able to bear the
economic consequences of losing such investor’s entire investment, (ii) the
acquisition of the Units hereunder is a speculative investment which involves a
high degree of risk of loss, which could include the loss of the Subscriber’s
entire investment, and (iii) there are substantial restrictions on the
transferability of, and there will be no public market for, the Units, and
accordingly, it may not be possible for Subscriber to liquidate Subscriber’s
investment in case of emergency.

 

--------------------------------------------------------------------------------


 

2.07                       Restricted Securities.  Subscriber understands that
the Units to be acquired by Subscriber may not be sold, transferred or otherwise
disposed of without registration under the Securities Act or an exemption
therefrom, and that in the absence of either an effective registration statement
covering the Units or an available exemption from registration under the
Securities Act, the Units must be held indefinitely.  Subscriber understands
that the Company has no present intention of registering the Units to be
acquired by Subscriber.  Subscriber also understands that there is no assurance
that any exemption from registration under the Securities Act will be available
and that, even if available, such exemption may not allow Subscriber to transfer
all or any portion of the Units to be acquired by it under the circumstances, in
the amounts or at the times Subscriber might propose.  In particular, Subscriber
is aware that the Units may not be sold pursuant to Rule 144 promulgated under
the Securities Act unless all of the conditions of Rule 144 are met.  Among the
conditions for use of Rule 144 may be availability of current information to the
public about the Company.  Such information is not now available and the Company
has no plans to make such information available.

 

2.08                       Taxes.  Subscriber has reviewed with its own Tax
advisors the federal, state and local and the other Tax consequences of an
investment in Units and the transactions contemplated by this Agreement. 
Subscriber acknowledges and agrees that the Company is making no representation
or warranty as to the federal, state, local or foreign Tax consequences to
Subscriber as a result of Subscriber’s acquisition of the Units or the
transactions contemplated by this Agreement.  Subscriber understands that it
shall be responsible for its own Tax liability that may arise as result of
Subscriber’s acquisition of the Units.

 

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY

 

The Company hereby represents and warrants to Subscriber as follows:

 

3.01                       Organization, Standing and Power.  The Company is
duly organized, validly existing and in good standing under the laws of its
state of organization, with full power and authority to conduct its business as
it is currently being conducted and to own its assets and to consummate the
transactions contemplated by this Agreement; and has secured any other
authorizations, approvals, permits and orders required by law for the conduct by
the Company of its business as it is currently being conducted and to consummate
the transactions contemplated by this Agreement.

 

3.02                       Authority.  The Company has duly authorized the
issuance and sale of the Units upon the terms of their offer by all requisite
action and has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby.

 

3.03                       Valid Issuance; No Conflicts.  The Units, when paid
for and delivered to Subscriber in accordance with the terms of this Agreement,
will constitute validly authorized, duly issued Units, and the issuance thereof
will not conflict with the organizational documents of the Company, as amended
to date, nor with any outstanding warrants, option, call, preemptive right or
commitment of any type relating to the Company’s capital stock.

 

--------------------------------------------------------------------------------


 

ARTICLE 4
CLOSING CONDITIONS

 

4.01                       Conditions to the Obligations of Subscriber and the
Company.  The obligations of Subscriber to purchase and pay for the Units and of
the Company to sell such Units are subject to the satisfaction at or prior to
the Closing of the following conditions precedent:

 

(a)                                 The representations and warranties of
Subscriber contained in Article 2 hereof and the Company contained in Article 3
hereof shall be true and correct on and as of the Closing in all material
respects with the same effect as though such representations and warranties had
been made on and as of the Closing; and

 

(b)                                 No preliminary or permanent injunction or
other order issued by any federal or state court of competent jurisdiction in
the United States or by any United States federal or state governmental or
regulatory body nor any statute, rule, regulation or executive order promulgated
or enacted by any United States federal or state governmental authority which
restrains, enjoins or otherwise prohibits the transactions contemplated hereby
shall be in effect.

 

4.02                       Conditions to the Obligations of the Company.  The
obligations of the Company to sell the Units are subject to satisfaction at or
prior to Closing of the following additional conditions:

 

(a)                                 Subscriber shall have delivered to the
Company the Purchase Price set forth in Section 1.01; and

 

(b)                                 Subscriber shall have delivered to the
Company an executed counterpart to the LLC Agreement.

 

ARTICLE 5

DISPOSITION OF MEMBERSHIP INTERESTS

 

5.01                        Forfeitures, Redemptions and Repurchase Rights in
Connection with the Subscriber’s Termination of Employment.  If the Subscriber’s
employment terminates with a Nexeo Employer (the date of the termination of
employment being the “Trigger Date”), then for a period of 180 days from the
date of such termination, the Company shall have the right to redeem, in
accordance with Section 5.02 below, any or all of the Series A Units held by the
Subscriber on the date of such termination at the Fair Market Value of such
Units as determined by the Company utilizing the last valuation report issued
prior to the date the Company elects to redeem such Units.

 

5.02                        Procedures for Redemptions of Series A Units.

 

(a)                                 If the Company desires to exercise its
rights to redeem any Series A Units that are subject to redemption by the
Company pursuant to Section 5.01, then the Company shall deliver written notice
(a “Redemption Notice”) to the Subscriber, the Subscriber’s legal representative
or guardian, or the executor of the Subscriber’s estate, as applicable (the
“Holder”) no later than the 180th day after the Trigger Date.  The Redemption
Notice shall include the following:

 

--------------------------------------------------------------------------------


 

(i)                                     the number of Series A Units that the
Company desires to redeem pursuant to its redemption rights under Section 5.01;

 

(ii)                                  with respect to the Series A Units to be
redeemed (the “Subject Units”), the Company’s determination of the aggregate
purchase price required to purchase such Units in accordance with the provisions
of Section 5.01 (the “Purchase Price”); and

 

(iii)                               designation of a reasonable time and place
for the closing of the redemption of the Subject Units, which shall be not less
than 16 days nor more than 30 days after the date of such Redemption Notice.

 

(b)                                 The Company may assign the Company’s right
to redeem Series A Units to one or more other Persons (the “Purchase Right
Assignee(s)”) in such amounts as are determined by the Company.  The Company
shall exercise the right to redeem Subject Units on behalf of the Purchase Right
Assignee(s) by delivery of a written notice thereof to the Subscriber no later
than the time specified in Section 5.02(a) for the Company to give notice of
purchase on its own behalf and such notice shall include substantially the same
information as required by Section 5.02(a).

 

(c)                                  Upon payment of the Purchase Price by the
Company, the Subject Units shall automatically be cancelled without further
action by the Company, the Subscriber or any other Person.

 

(d)                                 Any payment of the Purchase Price for any
Subject Units by any Purchase Right Assignee shall be made via wire transfer of
immediately available funds to an account designated by the Holder.

 

(e)                                  The Holder shall execute and deliver all
documentation and agreements reasonably requested by the Company to reflect a
redemption or purchase, as applicable, of Subject Units pursuant to this
Agreement, but neither the failure of the Holder to execute or deliver any such
documentation, nor the failure of the Holder to deposit any Company check, as
the case may be, shall affect the validity of a redemption or purchase, as
applicable, of Subject Units pursuant to this Agreement.

 

(f)                                   In connection with any redemption or
purchase of Subject Units hereunder, the Holder shall make customary
representations and warranties concerning (i) such Holder’s valid title to and
ownership of the Subject Units, free of all liens, claims and encumbrances
(excluding those arising under applicable securities laws), (ii) such Holder’s
authority, power and right to enter into and consummate the sale of the Subject
Units, (iii) the absence of any violation, default or acceleration of any
agreement to which such Holder is subject or by which its assets are bound as a
result of the agreement to sell and the sale of the Subject Units and (iv) the
absence of, or compliance with, any governmental or third party consents,
approvals, filings or notifications required to be obtained or made by such
Holder in connection with the sale of the Subject Units.

 

5.03                        Rights of First Refusal, Drag-Along Rights and
Tag-Along Rights.  The Series A Units shall be subject to all terms and
conditions relating to the Company’s Right of First

 

--------------------------------------------------------------------------------


 

Refusal, the Company’s Drag-Along Rights and the Subscriber’s Tag-Along Rights
as described in Sections 7.4, 7.5 and 7.6 of the LLC Agreement, respectively.

 

ARTICLE 6
FURTHER AGREEMENTS OF
SUBSCRIBER AND THE COMPANY

 

6.01                       Survival of Representations and Warranties.  Unless
Subscriber notifies the Company in writing to the contrary, all representations
and warranties made by Subscriber in this Agreement shall be deemed to have been
reaffirmed and confirmed as of the Closing, taking into account all information
received by Subscriber.  All representations and warranties made by Subscriber
shall be considered to have been relied upon by the Company and shall survive
the execution and delivery of this Agreement until the expiration of the
applicable statutes of limitations regardless of any investigation made by or on
behalf of the Company.

 

6.02                       LLC Agreement. Subscriber acknowledges that it has
received and reviewed a copy of the LLC Agreement and further acknowledges and
agrees that the Units shall be subject to the terms and conditions of the LLC
Agreement, including the restrictions on transfer of the Units set forth
therein.

 

ARTICLE 7
MISCELLANEOUS

 

7.01                       Assignment.  Except as otherwise expressly set forth
in this Agreement, neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by either
the Company or Subscriber without the prior written consent of the other party.

 

7.02                       Amendments and Waivers.  This Agreement may be
amended, modified or terminated, and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only by a written instrument executed by each
of the parties hereto.

 

7.03                       Notices.  All notices and other communications given
or made pursuant hereto shall be in writing and shall be deemed to have been
duly given upon receipt, if delivered personally or mailed by nationally
recognized overnight courier service or registered or certified mail (postage
prepaid, return receipt requested) or electronic transmission by email
transmission or facsimile to Subscriber at the address set forth below its
signature on the signature page hereto and:

 

--------------------------------------------------------------------------------


 

If to the Company, to:

 

Michael B. Farnell, Jr.

Executive Vice President, Chief Legal Officer,

Secretary and Assistant Treasurer

 

Nexeo Solutions Holdings, LLC

9303 New Trails, Suite 400

The Woodlands, TX 77381

(281) 362-5603 (office)

Mfarnell@nexeosolutions.com

 

Or, in each case, at such other address for a party as shall be specified by
like changes of address.

 

7.04                       Headings.  Headings contained in this Agreement are
inserted only as a matter of convenience and in no way define, limit or extend
the scope or intent of this Agreement or any provisions hereof.

 

7.05                       Governing Law.  This Agreement shall be governed and
construed in accordance with the laws of the State of Delaware, without regard
to any applicable conflicts of law principles thereof.

 

7.06                       Entire Agreement.  This Agreement constitutes the
entire agreement and supersedes all prior agreements and understandings, both
written and oral, among the parties with respect to the subject matter hereof.

 

7.07                       Further Assurances.  In connection with this
Agreement and the transactions contemplated hereby, each of the Company and
Subscriber shall execute and deliver any additional documents and instruments
and perform any additional acts that may be necessary or appropriate to
effectuate and perform the provisions of this Agreement and those transactions.

 

7.08                       Number; Gender; Without Limitation.  Pronouns,
wherever used in this Agreement, and of whatever gender, shall include persons
of every kind and character, and the singular shall include the plural whenever
and as often as may be appropriate.  Any reference herein to “including” and
words of similar import refer to “including without limitation.”

 

7.09                       Severability.  Any term or provision of this
Agreement which is invalid or unenforceable in any jurisdiction shall, as to
that jurisdiction, be ineffective to the extent of such invalidity or
unenforceability without rendering invalid or unenforceable the remaining terms
and provisions of this Agreement or affecting the validity or enforceability of
any of the terms or provisions of this Agreement in any other jurisdiction.  If
any provision of this Agreement is deemed to be so broad as to be unenforceable,
the provision shall be interpreted to be only so broad as is enforceable.

 

7.10                       Counterparts.  This Agreement may be executed in any
number of counterparts, including facsimile counterparts, with the same effect
as if all signing parties had signed the same document.  All counterparts shall
be construed together and constitute the same instrument.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Subscriber have executed this Agreement
effective as of the date first set forth above.

 

 

 

NEXEO SOLUTIONS HOLDINGS, LLC

 

 

 

 

 

/s/ Michael B. Farnell

 

Name:

Michael B. Farnell, Jr.

 

Title:

Executive Vice President, Chief Legal Officer, Secretary and Assistant Treasurer

 

 

 

 

 

SUBSCRIBER:

 

 

 

 

 

/s/ Henry E. Harrell, III

 

Henry E. Harrell, III

 

 

 

Address for Notice:

 

 

 

PO Box 8996

 

The Woodlands, TX 77387

 

--------------------------------------------------------------------------------